Detailed Action

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Rejections 

Subsequent to the Pre-Appeal Conference Decision mailed on 01/25/2022, the following nonstatutory double patenting rejection is made. Filing of a terminal disclaimer is filed for co-owned US patent no. 9,580,822 can obviate this nonstatutory double patenting rejection.

Double Patenting Rejections

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 
Claim 42 of the instant application is rejected on ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 9,580,822 (the ‘822 patent), in view of Drew et al, US patent no. 5,730,867 (hereinafter called Drew).
Claims 1-3 of the '822 patent teach or render obvious a chromatographic method comprising the steps: (a) flowing a buffer solution including cations and anions to a central modified-buffer generation flow channel; (b) flowing a first aqueous liquid stream to a second chamber (reads on a first receiving channel) separated from said central modified-buffer generation flow channel by a cation exchange barrier, and capable of exchanging cations, but not anions, and blocking bulk liquid flow, in which a second electrode (reads on a first electrode) is disposed in said second chamber (reads on a first receiving channel); (c) flowing a second aqueous liquid stream to a third chamber (reads on a second receiving channel) separated from said central modified-buffer generation flow channel by an anion exchange barrier, capable of exchanging anions, but not cations, and blocking bulk liquid flow, in which a third electrode (reads on a second electrode) is disposed in said third chamber (reads on a second receiving channel); and (d) passing a current between said second (reads on first) and third (reads on second) electrodes across said central modified-buffer generation flow channel to cause cations, but not both, to be removed from said central modified-buffer generation flow channel and transported across said cation exchange barrier to said 

Drew discloses a method of low pressure liquid chromatography using buffer generators 15 and 17 (see Fig. 1 and column 5, lines 51-53), said method comprising flowing a buffer solution including cations and anions under a pressure less than about 30 psi (see Fig. 1 and column 3, lines 58-60). Drew further discloses that when the concentration of the buffer reaches a sufficient strength to disassociate a particular sample constituent from the column packing material, then that constituent will pass out of the column (see Fig. 1; column 5, lines 17-26, 51-53; and column 6, lines 4-7), thus teaching that the concentration of a buffer solution is a result-effective variable. 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by claims 1-3 of the '822 patent by flowing a buffer solution including cations and anions under a pressure less than about 30 psi as taught by Drew. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in 

As shown above, Drew teaches that the concentration of a buffer solution is a result-effective variable. It has been held by the courts that Generally, modification of a result-effective variable like concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating that such modification is critical, i.e., the claimed ranges produce new and unexpected results which are different in kind and not merely in degree from results of prior art. The applicant has the burden of proving such criticality. See MPEP 2144.05 II. (B). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP 2144.05 (II)(A)).
	
	
The surface area of the ion exchange barriers is considered to be a design choice governed by the throughput needs of the apparatus. It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to further modify the above-modified method by determining the surface area of ion exchange barriers by routine calculations and routine experimentation. 

Claim 44 of the instant application is rejected on ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 9,580,822 (the ‘822 patent), in view of Drew et al, US patent no. 5,730,867 (hereinafter called Drew), as shown for claim 42 above, and further in view of Dasgupta et al, US patent no. 5,045,204 (hereinafter called Dasgupta).
Drew also discloses the step of continuously and automatically controlling the concentration of the buffer solution as a predetermined continuous function of time (see column 3, lines 9-17). 

Dasgupta teaches forming a gradient eluent in which concentrations in a gradient eluent are precisely varied during the course of a run based on a single eluent source which is particularly advantageous to form a compact automated chromatography instrument (see column 7, lines 50-59).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by claims 1-3 of the ‘822 patent in view of Drew by outputting said modified buffer solution from said modified-buffer generation flow channel with a modified buffer concentration, in which a magnitude of said current is proportional to a change in a concentration of said flowed buffer solution as taught by Dasgupta. Use of known technique to improve similar devices (methods, or products) in the same way is a rationale that may support a conclusion of obviousness (The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)) (see MPEP 2143 (I)(C)).


Potentially Allowable Subject Matter 

Claims 42 and 44 may be allowed if a terminal disclaimer is filed for US patent no. 9,580,822.

Claims 43 and 50 are objected to as being dependent upon the rejected base claim 42, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Potentially Allowable Subject Matter 

The prior art of record does not teach or render obvious the invention of claim 42 as a whole, including the step of passing a current across a modified-buffer generation flow channel to cause cations or anions to be removed from said modified-buffer generation flow channel.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is (571)270-1915.  The examiner can normally be reached on M-F 10 AM to 7 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SALIL JAIN/Examiner, Art Unit 1795